Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.  This action is made non-final.
3.	Claims 1-17 are pending in the case.  Claims 1 is an independent claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-4, 6, 8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulewksi (US 10101891) in view of Park (US 20140137005) in view of Mosiac – Issue Resizing App warning notification (2017).
Regarding claim 1, Kulewski discloses a computer implemented method comprising:

comparing the detected display characteristics to a predefined set of display characteristics (FIG. 2, the size of the window is analyzed to see the change of the size from a first to a second size);
in response to the detected display characteristics not matching the predefined set of display characteristics (FIG. 2, the window is resized to the “same” ratio of the original display).
However, Park further discloses wherein upon reception of an event for widget size adjustment, the widget viewer application 50 invokes an IsValidSize( ) function to determine validity of the widget resize request at step 703. For example, the widget viewer application 50 may determine whether the changed widget size is within a preset allowed size range. When the event is a valid request, the widget viewer application 50 invokes a ResizeRequest( ) function to send a widget resize request to the widget controller process 30 at step 705. When the widget resize request is not valid, the widget viewer application 50 may ignore the request and output an audible, visual or vibration notification indicating invalidity of the request (paragraph 0094).
The combination of Kulewski and Park would have resulted in the re-sizing interface of Kulewski to further incorporate Park’s teachings of utilizing indicators that an action did not or cannot take place.  One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using indicators to indicate to a user that a resizing 
Kulewski does not disclose displaying on the computer display, one or more resizing notifications that alert a user that the GUI window should be resized.
However, Mosiac discloses at least wherein page 1, a resizing notification is presented to the user when the characteristics of said window are incorrect.  The notification then allows a user to click for more information and further be given indications and/or assisted information to better resize said window. 
The combination of Kulewski and Mosiac would have resulted in the re-sizing interface of Kulewski to further incorporate Mosiac’s teachings of utilizing indicators of said resizing of a window (or interface). One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using indicators to indicate to a user that a resizing event would not work and provide a user with additional information to correct said error. For example, as seen in page 1 a red bar indicates where the resizing is invalid a a resize may be needed. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
Regarding claim 2, Kulewski discloses wherein the display characteristics include a size of the GUI window (FIG. 2, size of crop window is determined).
Regarding claim 3, Kulewski discloses wherein the display characteristics include an aspect ratio of the GUI window (FIG. 2, a predetermined aspect ratio is determined).
Regarding claim 4, Kulewski discloses wherein the GUI window is a web browser window (a program can be run in a web browser, see column 27).
Regarding claim 6, Kulewski discloses wherein the one or more resizing notification includes animated graphics (once the user finishes the dragging (or other resizing) operation, the crop window can be animated (e.g., intermediate sizes displayed) to scale down to a size fitting within the image boundaries as the output crop window, see FIG. 10).
Regarding claim 8, Kulewski discloses wherein the one or more resizing notification includes one or more indicators of at least one dimension of the GUI window that needs to be increased (If it is determined that the aspect ratio of the crop window of the second size is not within the threshold range of the predetermined aspect ratio, then the method continues to block 206 to cause a display of the crop window of the second size. If the aspect ratio is found to be within the threshold range of the predetermined aspect ratio, then in block 208 the 
Regarding claim 14, Kulewski discloses wherein the one or more resizing notifications include an animation (once the user finishes the dragging (or other resizing) operation, the crop window can be animated (e.g., intermediate sizes displayed) to scale down to a size fitting within the image boundaries as the output crop window, see FIG. 10).
Regarding claim 15, Kulewski discloses wherein the one or more resizing notifications include a sound alert (A display device 1420, for example, can be connected to or included in device 1400 to display the images pre- and post-processing as described herein, where such device can include any suitable display device, e.g., an LCD, LED, or plasma display screen, CRT, television, monitor, touchscreen, 3-D display screen, projector, or other visual display device. Some implementations can provide an audio output device, e.g., voice output or synthesis that speaks text, see column 28).
6.	Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kulewksi-Park in view of Kirsch (US 20160266736). 
Regarding claim 5, Kulewski does not disclose wherein detected the display  characteristics is performed using JavaScript.
However, Kirsch discloses wherein encoding and transmitting the aspect ratio information as a string of characters, such as in the form of JavaScript Object Notation (JSON) (paragraph 0018).
The combination of Kulewski and Kirsch would have resulted in the re-sizing interface of Kulewski to further incorporate Kirsh’s teachings of utilizing javascript.  One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using any applicable code notations to encode resizing instructions.  Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
7.	Claim 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kulewksi-Park in view of Bostick (US 20160124618). 
Regarding claim 7, Kulewski discloses wherein the one or more resizing notification includes a text alert.
However, Bostick discloses wherein The notification may include the event that occurred (e.g., a new window was opened or an existing window was resized) and any data relevant to the event such as the positional data for a new or manipulated window, the type of content displayed within the new or manipulated window, positional data for the content displayed within the new or manipulated window, a size and type of font used for any text displayed within the new or manipulated window, and/or a data size for the content and application opened in the new window (paragraph 0053).

Regarding claim 13, Kulewski does not disclose wherein the one or more resizing notifications include a text display.
However, Bostick discloses wherein The notification may include the event that occurred (e.g., a new window was opened or an existing window was resized) and any data relevant to the event such as the positional data for a new or manipulated window, the type of content displayed within the new or manipulated window, positional data for the content displayed within the new or manipulated window, a size and type of font used for any text displayed within the new or manipulated window, and/or a data size for the content and application opened in the new window (paragraph 0053).
The combination of Kulewski and Bostick would have resulted in the re-sizing interface of Kulewski to further incorporate Bostick’s teachings of notifying a user of a change. One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using any applicable notifications to alert a user of said changes. Therefore, the combination of references would have resulted in a predictable invention as the . 
8.	Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulewksi-Park in view of Shadfar (US 20150254222).
Regarding claim 16, Kulewski does not disclose wherein the display characteristics include an orientation of a device displaying the GUI window.
However, Shadfar discloses wherein as shown in step 1002, if the user's orientation differs from at least one other user, a temporary notification is sent to the cobrowser that (1) notifies the user that his/her screen orientation is different from another user in the cobrowsing session as shown in step 1003, and (2) invites him/her to rotate his/her user device for a better cobrowsing experience as shown in step 1004. If the screen orientation of all cobrowsing users is the same, no action will be taken by individual cobrowsers to change screen orientation, as shown in step 1005 (paragraph 0083).
The combination of Kulewski and Shadfar would have resulted in the re-sizing interface of Kulewski to further incorporate Shadfar’s teachings of utilizing orientation as a factor for resizing. One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using all relevant inputs available to a user. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
Regarding claim 17, Kulewski does not disclose wherein one or more resizing notifications include an alert to rotate the device from a first orientation to a second orientation.

The combination of Kulewski and Shadfar would have resulted in the re-sizing interface of Kulewski to further incorporate Shadfar’s teachings of utilizing orientation as a factor for resizing. One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using all relevant inputs available to a user. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
9.	Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulewksi-Park in view of Orlov (US 9093050). 
Regarding claim 9, Kulewski does not disclose further comprising halting updates to content displayed in the GUI window.
However, Orlov discloses wherein the screen update buffer 122 may be used to store updates to the display device 108. For example, the display manager 132 may periodically (e.g., at predetermined intervals) send the updates from the screen update buffer 122 to the display device 108. Under some situations, such as when a graphical user interface element appears or is removed (e.g., a window is opened or closed), the display manager 132 may delay (e.g., 
The combination of Kulewski and Orlov would have resulted in the re-sizing interface of Kulewski to further incorporate Orlov’s teachings of pausing real-time updates while moving an area. One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from pausing the dynamic refreshable changes while moving a window because it would have allowed a user to pause anything of importance while a res-size was being attempted. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
Kulewski does not necessarily disclose wherein in response to the detected display characteristics not matching the predefined set of display characteristics. 

The combination of Kulewski and Park would have resulted in the re-sizing interface of Kulewski to further incorporate Park’s teachings of utilizing indicators that an action did not or cannot take place.  One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using indicators to indicate to a user that a resizing event would be invalid. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
Regarding claim 10, Kulewski does not disclose further comprising in response to a predefined wait time passing, resuming updates of content displayed in the GUI window.
However, Orlov discloses wherein the screen update buffer 122 may be used to store updates to the display device 108. For example, the display manager 132 may periodically (e.g., at predetermined intervals) send the updates from the screen update buffer 122 to the display device 108. Under some situations, such as when a graphical user interface element appears or 
The combination of Kulewski and Orlov would have resulted in the re-sizing interface of Kulewski to further incorporate Orlov’s teachings of pausing real-time updates while moving an area. One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from pausing the dynamic refreshable changes while moving a window because it would have allowed a user to pause anything of importance while a res-size was being attempted. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
10.	Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kulewksi-Park in view of Coletrane-Pagan (US 20180024647). 
Regarding claim 11, Kulewksi does not disclose wherein the one or more resizing notifications include arrow graphics.
However, Coletrane-Pagan discloses wherein furthermore, the graphical image of the pointer may change with context, such as a double arrow used to indicate that a user can drag an edge of a window for the purpose of resizing the window. Some pointing devices, such as a computer mouse or touchpad, may be combined with one or more buttons that can be used to perform further types of gestures, such as click and drag (paragraph 0002).
The combination of Kulewski and Coletrane-Pagan would have resulted in the re-sizing interface of Kulewski to further incorporate Coletrane-Pagan’s teachings of notifying a user of a change. One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using any applicable notifications to alert a user of said changes. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 
Regarding claim 12, Kulewksi does not disclose wherein the arrow graphics identify a dimension of the GUI window that needs to be enlarged.
However, Coletrane-Pagan discloses wherein furthermore, the graphical image of the pointer may change with context, such as a double arrow used to indicate that a user can drag an edge of a window for the purpose of resizing the window. Some pointing devices, such as a computer mouse or touchpad, may be combined with one or more buttons that can be used to perform further types of gestures, such as click and drag (paragraph 0002).  Moreover, FIG. 2A 
The combination of Kulewski and Coletrane-Pagan would have resulted in the re-sizing interface of Kulewski to further incorporate Coletrane-Pagan’s teachings of notifying a user of a change. One would have been motivated to have combined the teachings because a user of Kulewski would have benefited from using any applicable notifications to alert a user of said changes. Therefore, the combination of references would have resulted in a predictable invention as the prior art was already well known at the time of the invention and would resulted in a predictable result. 

Response to Argument
9.	Applicant’s arguments filed 12/13/21 have been fully considered but are not persuasive in light of the newly cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174